DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 of Page 39 recites “first and second images” and Line 12 of Page 39 recites “the first and second images” which Examiner suggests amending to “first image and a second image” and “the first image and the second image”, respectively.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 24 of Page 42 recites “first and second images”, Line 25 of Page 42 recites “an imaging subsystem” and Line 27 of Page 42 recites “the first and second images” which Examiner suggests amending to “first image and a second image”, “the imaging subsystem”, and “the first image and the second image”, respectively.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 19 of Page 43 recites “first and second images”, Line 20 of Page 43 recites “an imaging subsystem” and Line 22 of Page 43 recites “the first and second images” which Examiner suggests amending to “first image and a second image”, “the imaging subsystem”, and “the first image and the second image”, respectively.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging subsystem” and “one or more computer systems” in claims 1, 9, 10, 12, 14, 17, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the imaging subsystem" in Lines 7-8 of Page 39 and “the specimen” in Lines 12-13 of Page 39.  It is unclear as to which imaging subsystem is being referred to, the imaging subsystem recited in Line 4 of Page 39, or the imaging subsystem recited in Line 6 of Page 39.  Examiner suggests amending the limitation “an imaging subsystem” in Line 6 of Page 39 to “the imaging subsystem” and has interpreted this limitation as such.  It is also unclear as to which specimen is being referred to, the specimen recited in Line 3 of Page 39, or the specimen recited in Lines 6-7 of Page 39.  Examiner suggests amending the limitation “a specimen” in Lines 6-7 of Page 39 to “the specimen” and has interpreted the limitation as such.
Examiner notes that dependent claims 8-10, 17, and 18 also recite “the imaging subsystem” which would have the same issue as above.  However, the amendment to Line 6 of Page 39 to “the imaging subsystem” resolves those issues.  As such, the Examiner did not include those additional rejections below.  In addition, dependent claims 9, 10, and 16 recite “the specimen”, which would have the same issue as above.  However, the amendment to Lines 6-7 of Page 39 to “the specimen” resolves those issues.  As such, the Examiner did not include those additional rejections below.
Claims 2-18 are dependent on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 19 recites the limitation “the specimen” in Line 27 of Page 42.  It is unclear as to which specimen is being referred to, the specimen recited in Line 21 of Page 42, or the specimen recited in Line 24 of Page 42.  Examiner suggests amending the limitation “a specimen” in Line 24 of Page 42 to “the specimen” and has interpreted the limitation as such.
Claim 20 recites the limitation “the specimen” in Line 22 of Page 43.  It is unclear as to which specimen is being referred to, the specimen recited in Line 16 of Page 43, or the specimen recited in Line 19 of Page 43.  Examiner suggests amending the limitation “a specimen” in Line 19 of Page 43 to “the specimen” and has interpreted the limitation as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2018/0052118) in view of Shibata et al. (US 2012/0296576).
With regards to claim 1, Duffy et al. discloses a system configured for aligning images of a specimen generated with different modes of an imaging subsystem, comprising: 
an imaging subsystem configured to generate first and second images of a specimen with first and second modes, respectively, of the imaging subsystem (Para. 0040 lines 1-5 and 19-23, 0055 lines 1-16, 0058 lines 6-9, 0061 lines 6-10, "different modes"); and 
one or more computer systems (Para. 0043 lines 1-16, “processor”) configured for: 
separately aligning the first and second images to a design for the specimen (Para. 0067 lines 1-4, 0071 lines 1-8, "aligning" "design"); 
for a location of interest in the first image, generating a first difference image for the location of interest by subtracting a first reference image for the location of interest from a test image portion of the first image for the location of interest (Para. 0071 lines 1-8, "difference image"); 
generating a second difference image for the location of interest by subtracting a second reference image for the location of interest from a test image portion of the second image for the location of interest (Para. 0071 lines 1-8, "difference image");
comparing the first and second difference images to each other (Para. 0063 lines 4-16, 0067 lines 1-4, 0075 lines 1-20, 0093 lines 1-7, "compare"); and 
determining information for the location of interest from results of said comparing the first and second difference images to each other (Para. 0063 lines 4-16, 0072 lines 1-4, 0075 lines 1-20, "identify such a defect").
Duffy et al. discloses comparing the first and second difference images to each other, but does not explicitly teach aligning the first and second difference images.
However, Shibata et al. discloses the concept of comparing by aligning first and second difference images to determine defect information for a location of interest (Para. 0041 lines 1-3, 0043 lines 1-4, 0044 lines 1-9, “differential images B and D” “matched in position”).  While Duffy et al. discloses comparing images to each other to determine defect information for a location of interest, Shibata et al. teaches comparing by aligning images to each other for the same purpose of determining defect information for a location of interest.  In both cases, images are compared to determine defect information for a location of interest.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffy et al. to replace the technique of comparing the first and second difference images to each other and determining information for the location of interest from results of said comparing with aligning first and second difference images to each other and determining the information for the location of interest from the results of the aligning as taught by Shibata et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to determine defect information for the location of interest.
With regards to claim 8, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the location of interest is a location of a defect detected in the first image, and wherein the imaging subsystem is further configured as an inspection subsystem (Duffy et al.: Para. 0028 lines 1-12, 0063 lines 4-16, 0072 lines 1-4, 0075 lines 1-20, "defect" "inspection system").  
With regards to claim 9, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the imaging subsystem is further configured to generate a first setup image for the specimen with the first mode, and wherein the one or more computer systems are further configured for selecting a first setup alignment target in the first setup image, generating a first rendered image from the design for the first setup alignment target, aligning the first rendered image to a portion of the first setup image corresponding to the first setup alignment target, and determining a first setup design-to-image offset for the first setup alignment target (Duffy et al.: Para. 0061 lines 6-10, 0067 lines 1-4, 0071 lines 1-8, where the first setup image target in the first setup image is the entire first image, the first rendered image is the reference image, and the design-to-image offset is the difference image).  
With regards to claim 10, the combination of Duffy et al. and Shibata et al. discloses the system of claim 9, wherein the imaging subsystem is further configured to generate a second setup image for the specimen with the second mode, and wherein the one or more computer systems are further configured for selecting a second setup alignment target in the second setup image, generating a second rendered image from the design for the second setup alignment target, aligning the second rendered image to a portion of the second setup image corresponding to the second setup alignment target, and determining a second setup design-to-image offset for the second setup alignment target (Duffy et al.: Para. 0061 lines 6-10, 0067 lines 1-4, 0071 lines 1-8, where the second setup image target in the second setup image is the entire second image, the second rendered image is the reference image, and the second setup design-to-image offset is the difference image).  
With regards to claim 14, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the one or more computer systems are further configured for performing said separately aligning for the first image, determining the location of interest in the first image, and performing said separately aligning for the second image based on the determined location of interest (Duffy et al.: Para. 0067 lines 1-4, 0071 lines 1-8, "selected locations").  
With regards to claim 15, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the first reference image and the test image portion of the first image are aligned to each other prior to generating the first difference image based on results of said separately aligning the first image to the design (Duffy et al.: Para. 0067 lines 1-4, 0071 lines 1-8, where the reference image and first image are necessarily aligned to each other before subtracting and generating the first difference image).  
With regards to claim 16, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the specimen is a wafer (Duffy et al.: Para. 0027 lines 1-4, "wafer").  
With regards to claim 17, the combination of Duffy et al. and Shibata et al.  discloses the system of claim 1, wherein the imaging subsystem is further configured to generate the first and second images using light (Duffy et al.: Para. 0029 lines 1-3, 0045 lines 1-5, "light").  
With regards to claim 18, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1, wherein the imaging subsystem is further configured to generate the first and second images using electrons (Duffy et al.: Para. 0045 lines 1-5, "electrons").
With regards to claim 19, it recites the apparatus of claim 1 as a non-transitory computer-readable medium, storing program instructions executable on a computer system for performing a computer-implemented method for aligning images of a specimen generated with different modes of an imaging subsystem, wherein the computer-implemented method comprises the functions.  Duffy et al. discloses the non-transitory computer-readable medium (Para. 0119 lines 1-10, “non-transitory computer-readable medium” “program instructions”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 19.
With regards to claim 20, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 20.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2018/0052118) in view of Shibata et al. (US 2012/0296576) and further in view of Bhaskar et al. (US 8,126,255).
With regards to claim 2, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1. 
The combination of Duffy et al. and Shibata et al. does not explicitly teach wherein aligning the first and second difference images to each other comprises aligning noise in the first difference image to noise in the second difference image.  
However, Bhaskar et al. discloses the concept of aligning images by aligning noise in a first image to noise in a second image (Col. 28 lines 14-26, Col. 46 lines 24-37, Col. 47 lines 4-7 and 14-20, "noise" "reference") in order to identify the noise level in different regions and thus allow for more accurate defect detection (Col. 28 lines 19-24, Col. 46 lines 44-48, "different detection threshold").  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of aligning images by aligning noise in a first image to noise in a second image as taught by Bhaskar et al. into the combination of Duffy et al. and Shibata et al.  Thus, the combination of Duffy et al. and Shibata et al. would be modified to instead of just aligning the first and second difference images to each other, align noise in the first difference image to noise in the second difference image.  The motivation for this would be to identify the different noise levels in different regions and thus allow for more accurate defect detection.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2018/0052118) in view of Shibata et al. (US 2012/0296576) and further in view of Lahmann et al. (US 2017/0351708).
With regards to claim 3, the combination of Duffy et al. and Shibata et al. discloses the system of claim 1. 
The combination of Duffy et al. and Shibata et al. does not explicitly teach wherein aligning the first and second difference images to each other is performed based on a normalized sum of squared differences. 
However, Lahmann et al. discloses the concept of comparing or aligning images together based on a normalized sum of squared differences to determine similarities and differences between the images (Para. 0097 lines 1-3, 0100 lines 1-3, 0105 lines 1-4, “normalized sum of squared differences”).  There are a finite number of ways to align images together, by values such as normalized sum of squared differences, cross-correlation, sum of absolute differences, and by using thresholds.  The combination of Duffy et al. and Shibata et al. disclose aligning the first and second difference images to each other, and the technique as taught by Lahmann et al. is just one of a finite number of ways to align images together, by using a normalized sum of squared differences.  In both cases, the images are aligned and compared to determine differences and similarities between the difference images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and include the technique of aligning images to each other based on a normalized sum of squared differences as taught by Lahmann et al. into the combination of Duffy et al. and Shibata et al. since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of aligning the difference images and determining the differences and similarities in the images.  
Allowable Subject Matter
Claims 4-7 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the combination of Duffy et al. and Shibata et al. discloses determining the information to be defect information, however, there is no mention of determining the information to comprise verifying if the separately aligning is performed accurately.
With regards to claims 5-7, they are dependent on claim 4.
With regards to claim 11, the combination of Duffy et al. and Shibata discloses separately aligning the first and second images, however, there is no mention of wherein the separately aligning comprises aligning a setup alignment frame image in the first setup image for the first setup alignment target to a corresponding frame image in the first image, determining a first image-to-image offset between the setup alignment frame image and the corresponding frame image, and determining a first runtime design to image offset between the corresponding frame image and the design based on the first image-to-image offset and the first setup design-to-image offset.
With regards to claims 12 and 13, they are dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662